DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed September 29, 2021 is acknowledged.

Response to Amendment
Claims 1, 6, 14, and 15 have been amended.  Claims 7, 8, 11, and 13 have been canceled.  Claims 1-6, 9, 10, 12, 14, and 15 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9, 10, 12, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A response is provided below in bold where appropriate.
Drawing Objection
The drawing objection is maintained.
Applicant argues 35 USC §101 Rejection, starting pg. 6 of Remarks:
II. Claim Rejections - 35 USC § 101
Claims 1-15 stand rejected under 35 U.S.C. 101 because the claimed invention is allegedly directed to an abstract idea without significantly more. (Office Action, pages 3-5.)


As an initial matter, Applicant respectfully submits that amended claim 1 recites specific data management and storage techniques and user interfaces and thus does not fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. (See Federal Register, Vol. 84, No. 4, page 54.)
Claim 1 does not recite a computer or storage.  Also, specific data management and storage techniques and user interfaces have not been shown to be enough to make abstract claims statutory.  

From MPEP 2106.05(b) I…
“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)” 


Taken as a whole, claim | recites many limitations that, alone or in combination, impose a meaningful limit on the alleged judicial exception, such that the claim is more than a drafting effort designed to monopolize the alleged judicial exception:
A method comprising:

obtaining price information for a cryptocurrencv product pair from a consolidated order book created from a user-selected exchange group;

obtaining fee information for the exchange group in the consolidated order book for the cryptocurrencv product pair; 

determining final price information for the cryptocurrencv product pair based on the price information for the product pair from the consolidated order book and the fee information by: 

determining a bid price based on the plurality of bid prices and the fee information;

determining an offer price based on the plurality of offer prices and the fee information; and

determining the final price information based on the bid price and the offer price, and 

wherein determining the bid price is by ranking the plurality of bid prices after applying the fee information, and wherein determining the offer price is by ranking the plurality of offer prices after applying the fee information; and

displaying, in a user interface, the final price information.

A combination of abstract elements is still abstract.  The additional element itself   cannot be abstract.  Therefore the above, which recites abstract elements, would not be a practical application.

Crypto-Currency products have no definitive price for use by investors, or derivative products/markets. The CME futures product is based upon an index of arbitrarily selected exchanges using a sampling methodology over arbitrary time periods and the Cboe relies currently on one exchange's auction price at a specific time of day Media outlets and other trading systems show prices of crypto- currencies from one exchange alone, yet any individual exchange can be far above or below the prices on other exchanges. Therefore, we describe a method, implemented using software developed by CoinRoutes LLC to calculate a price, called the CoinRoutes RealPrice, based on the software's calculated price to buy and to sell a defined quantity of the crypto-currency on all markets where the local citizens can transact the product being calculated. Such prices shall be calculated periodically, so as to provide a real time view of the price of the crypto-currencies, as well as to provide a trading benchmark or a series of prices for use by derivative products. 
(Specification at [0003].)
Respectfully, the computer itself or other technology is not being improved.  Improving pricing currencies is improving a business process.
In view of these technical challenges, claim 1 is directed to a specific implementation of data management, organization and analytic techniques, and user interfaces to solve unique technical problems in the crypto-currency space, where multiple exchanges often provide distributed data sources each with a large volume of non-normalized and data. To solve these technical problems, claim 1 is directed to a specific configuration of scalable database techniques that process quotes for product pairs from multiple exchanges in a specific way to provide a single number that is representative of the value of a digital asset. For example:
The CoinRoutes RealPrice system calculates the RealBid and RealOffer prices by an algorithm that ranks every bid or offer in price sequence after applying the default fees maintained by the system. Once the book is sequenced, the system determines the optimal quotes to access in order to complete an order of the determined quantity. Those quotes, including the fees estimated by the system for trading against those quotes, are aggregated to calculate the RealBid and RealOffer prices. The RealPrice is the simple average of the RealBid and RealOffer.
(Specification at [0012].)
The above, calculates bid and offer prices, is abstract.  Using an algorithm to rank the prices is also abstract.  Respectfully, the above is not a technology but a business process.
Thus, claim 1 recites technical elements that reflect an improvement to a technological field, and imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception. Indeed, pending claim 1 is similar to claim 1 of Subject Matter Eligibility Example 42 (Eligibility Example 42), which is related to a method for transmission of notifications when medical records are updated. Claim 1 of Eligibility Example 42 recites:
A method comprising:
a) storing information in a standardized format about a patient's condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon;
b) providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users;
c) converting, by a content server, the non-standardized updated information into the standardized format,
d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format;
e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and
f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.
The USPTO determined that although this claim (e.g., claim 1, Eligibility Example 42) as a whole recites a method of organizing human activity (Step 2A, prong 1), the claim recites a combination of additional elements that integrates the method of organizing human activity into a practical application (Step 2A, prong 1). Specifically, the UPSTO found that the “additional elements recite a specific improvement over prior art systems by allowing remote users to share 
From Example 42…
“The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea). “

Applicant is not improving prior art systems by allowing remote users to share information in a standardized format.  In any event, the Office put out subsequent guidelines indicating the specification should provide a technical explanation of the improvement.  

MPEP 2106.05(a)…
“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016). 
Further, even assuming arguendo that claim 1 does not integrate the judicial exception into a practical application is (which Applicant does not concede), the elements recited by the claim are unconventional and present an inventive concept rendering claim 1 eligible. (See Federal Register, Vol. 84, No. 4, page 56.) The 2019 PEG requires the Examiner to consider in Step 2B whether an additional element or combination of elements: 
Adds a specific limitation or combination of limitations that are not well- understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The rejection is not based on well-understood, routine, and conventional.  In any event, there is no additional (non-abstract) element claimed, rendering the argument moot.  
Here, claim | is not drafted on a high level of generality. The specific limitations and the ordered combination of limitations in claim 1 are not well-understood, routine, conventional activity in the field and are indicative of an inventive concept. These limitations present an inventive concept of a software platform that provides a specific configuration of scalable database techniques for processing quotes for product pairs from multiple exchanges in a specific way to provide a single number that is representative of the value of a digital asset. For example, as discussed below in Section IV Claim Rejections - 35 USC § 103, the cited prior art does not disclose “determining final price information for the cryptocurrency product pair based on price information for the product pair from the consolidated order book and the fee information by: determining a bid price based on the plurality of bid prices and the fee information; determining an offer price based on the plurality of offer prices and the fee information; and determining the final price information based on the bid price and the offer price, and wherein determining the bid price is by ranking the plurality of bid prices after applying the fee information, and wherein determining the offer price is by ranking the plurality of offer prices after applying the fee information” as recited in claim 1.
A practical application or significantly more cannot themselves be abstract.  An additional element therefore is not abstract.  A combination of elements or steps cannot include abstract elements, otherwise it is abstract.  Using a computer, as claimed, for a business process such as pricing currencies, would be abstract.  Respectfully, the support argued above is abstract and would neither be a practical application nor significantly more.
This concludes the eligibility analysis. Thus, claim 1 is patent eligible.
From MPEP 2106.04(a)(2) II A…
“Other examples of "fundamental economic principles or practices" include:…
iv. offer-based price optimization, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015);…”

From MPEP 2106.04(a)(2) II B…
“Other examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include :…

iii. offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015).”

From MPEP 2106.04(a)(2) III C…
1. Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01.

Therefore, determining a price, even using a computer, has been found to be abstract under both groupings of Certain Methods of Organizing Human Activity and Mental Processes.  The rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §112 Rejection, pg. 11 of Remarks:

Claims 11 and 13 are rejected under 35 U.S.C. § 112 for a lack of written description. Claims 6 and 8 are rejected under 35 U.S.C. § 112 for allegedly being indefinite. Applicants respectfully request withdrawal of these rejections in view of the claim amendments and the comments below.
Without acquiescing to the propriety of these rejections, claims 11 and 13 are canceled by way of this response. Accordingly, the rejection as it applies to these claims is moot. Without acquiescing to the propriety of these rejections, claim 6 is amended to recite “trading fees.” Support for this amendment can be found in, at least, paragraph [0012] of the published specification. The subject matter of claim 8 has been incorporated into claim 1. To the extent this rejection applies to claim 1, Applicants respectfully submit that at least, paragraph [0012] and its description of “rank[ing] every bid or offer in price sequence” renders the claimed limitations definite. Accordingly, Applicants respectfully request withdrawal of the rejections of the claims under 35 U.S.C. § 112.
The rejections are withdrawn based on the claim amendments.
Applicant argues 35 USC §103 Rejection, starting pg. 11 of Remarks:
Applicant has amended their claims requiring further search and consideration and a new prior art rejection, rendering their arguments moot.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 2 is difficult to read (font too small). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 references Claim 7, that has now been canceled.  Claim 9 should probably reference Claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9, 10, 12, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-6, 9, 10, 12, 14, and 15 are directed to a method, system, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 14 and product Claim 15.  Claim 1 recites the limitations of:
A method comprising:
obtaining price information for a cryptocurrencv product pair from a consolidated order book created from a user-selected exchange group;
obtaining fee information for the exchange group in the consolidated order book for the cryptocurrencv product pair; 
determining final price information for the cryptocurrencv product pair based on the price information for the product pair from the consolidated order book and the fee information by: 
determining a bid price based on the plurality of bid prices and the fee information;
determining an offer price based on the plurality of offer prices and the fee information; and
determining the final price information based on the bid price and the offer price, and 
wherein determining the bid price is by ranking the plurality of bid prices after applying the fee information, and wherein determining the offer price is by ranking the plurality of offer prices after applying the fee information; and
displaying, in a user interface, the final price information.
 
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. display price information) and commercial interaction (obtaining price information from a user-selected exchange group).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 14 Step 2A-Prong 1: YES. The claims are abstract)
In as much as claim 1 does not require a computer to perform any of the steps and the steps, even if a computer were claimed, could be performed on a generic computer with nominal use of the computer, the claims are also abstract under Mental Processes grouping of abstract ideas.  Obtaining, analyzing (determining) and providing (displaying) a result as claimed is a mental process.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: user interface (Claim 1); a display, processor, and memory (Claim 14); and a computer readable storage medium, and processor (Claim 15).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The specification does not even mention computer, processor or memory, and the drawing of Fig. 1 only shows a “UI Server,” a “SOR DB,” therefore the system itself is taught at a very high level of generality.  The user interface is also not taught in the disclosure other than Fig. 2 and para. [0006].  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 14, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-6, 9, 10, and 12 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 9, 10, and 12 are directed to an abstract idea.  Thus, the claims 1-6, 9, 10, 12, 14, and 15 are not patent-eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 10, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has “wherein determining the bid price is by ranking the plurality of bid prices…” where it is indefinite as to determining a bid price by ranking, as ranking is ordering prices that have already been determined.  This is interpreted as ranking bid prices.  
Claims 2-6, 9, 10, 12, 14, and 15 are further rejected as they depend from Claim 1.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6, 9, 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 10354325 to Skala et al. and in view of XTRADE, "XTRADE.IO Simplifies Crypto Trading Via Ethereum Token," Nov. 13, 2017, M2 Presswire, pp. 1-3 (Year: 2017) and in further view of Pub. No. KR 101694455 to Youn Jun Sic et al (aka Kim Min Hwan in PTO-892).
Regarding claims 1, 14, and 15
(claim 1) A method comprising:

Skala et al. teaches:
Fig. 5A, ref. 5102 (processor), ref. 5106 (display), and ref. 5110-5120) (memory)…


    PNG
    media_image1.png
    308
    396
    media_image1.png
    Greyscale
 


obtaining price information for a cryptocurrencv product pair from a consolidated order book created from a user-selected exchange group;

{From Applicant’s specification on cryptocurrency product pair…
“All cryptocurrency products are represented by a pair of currencies. In each product pair, the first is a cryptocurrency that is the primary product being traded, and the second can be either a crypto or fiat currency, which is also referred to as the pricing currency.” (para. [0007]
}

Market price from order book (obtaining price information), where the price is based on one or more exchanges (therefore exchange group with consolidated order book)…
“Turning to FIG. 12A, a screenshot of a GUI for use with a digital asset exchange according to exemplary embodiments described herein is illustrated. The GUI market price based on the electronic order book of the digital asset exchange. In embodiments, such current digital asset price 1214 may be based upon one or more other exchanges and/or digital asset indices, which may provide a blended price (e.g., weighted by transaction volume at each price).” (col. 36, lines 43-56)

For cryptocurrencies with selected exchanges such as Bitcoin exchanges (user-selected exchange group)…
“In addition, a digital asset network, such as a Bitcoin network, may include one or more digital asset exchange 130, such as Bitcoin exchanges (e.g., BitFinex, BTC-e). Digital asset exchanges may enable or otherwise facilitate the transfer of digital assets, such as bitcoins, and/or conversions involving digital assets, such as between different digital assets and/or between a digital asset and non-digital assets, currencies, to name a few…” (col. 12, lines 25-32) (64)

Digital asset quantity and fiat currency (cryptocurrency pair)…
“In embodiments, the method may further comprise receiving, at the exchange computer system from the first user electronic device, first digital asset order information corresponding to a first prospective digital asset purchase order, the first digital asset order information comprising a first order quantity of the digital asset and a first order price parameter related to a first order price of the digital asset, the first order price denominated in the fiat currency.” (col. 2, lines 37-44)

	See Consolidated Order Book below.

obtaining fee information for the exchange group in the consolidated order book for the cryptocurrencv product pair; 

Transaction fee…
“The exchange can include a trading system, which may comprise an interactive trading interface system, an automated trading interface system, a trade confirmation notification system, and/or a trade transaction fee processing system.” (col. 30, lines 15-19) (154)

Order book based on prices from other exchanges (therefore consolidated order book), where such prices would include fees from other exchanges…
“…Such price may be the market price based on the electronic order book of the digital asset exchange. In embodiments, such current digital asset price 1214 may be based upon one or more other exchanges and/or digital asset indices, which may provide a blended price (e.g., weighted by transaction volume at each price).” (col. 36, lines 51-56)  Inherent with prices from other exchanges are the exchanges fees, therefore the order book includes fees from other exchanges. 

	See Consolidated Order Book below.

See Apply Fee below.

determining final price information for the cryptocurrencv product pair based on the price information for the product pair from the consolidated order book and the fee information by:

Order parameters calculated (determining) with an order total (final price) that includes fees (fee information)…
“Order information based at least in part upon the order parameters may be calculated and displayed in the GUIs. For example, an order sub-total 7330 may be the value from the total cost field 7328. A fees value 7332 may indicate any fees associated with the transaction (e.g., fees charged by the exchange, government fees, to name a few). An order total 7334 may indicate the sum of the order sub-total 7330 and the fees 7332.” (col. 43, lines 27-34) 

	See Apply Fee below.

determining a bid price based on the plurality of bid prices and the fee information;

Prices based on bids…
“In embodiments, as discussed herein, exchange customers looking to buy digital assets may be matched to customers looking to sell digital assets, which matching may be performed by an exchange trading engine. Transaction volumes and prices may be based at least in part upon bids and asks that are received by the trading engine from the customers.” (col. 33, lines 19-24)

See Apply Fee below.

determining an offer price based on the plurality of offer prices and the fee information; and

Prices based on asks…
“In embodiments, as discussed herein, exchange customers looking to buy digital assets may be matched to customers looking to sell digital assets, which matching may be performed by an exchange trading engine. Transaction volumes and prices may be based at least in part upon bids and asks that are received by the trading engine from the customers.” (col. 33, lines 19-24)

See Apply Fee below.



“FIG. 9 illustrates an exemplary embodiment of an exchange trading system in accordance with embodiments of the present invention. An interactive order entry system may provide one or more interfaces through which exchange customers may initiate exchange transactions. An automated order entry system may comprise one or more trading APIs that allow customer computer-initiated transactions. Orders may be electronically stored in an electronic pending order book. An exchange order matching engine, which can comprise a computer system, may match bids and asks or otherwise match buyers and sellers of pending transactions. A transaction ledger may track transactions. A settlement engine may process the transactions, which may include providing trade confirmations or otherwise carrying out the transactions.” (col. 33, lines 25-39)

Example of determining a value (bid or ask price) to be sold based upon a market (therefore final) price…
“Referring to FIG. 12B, a screenshot of a GUI for use with selling a quantity of digital assets on a digital asset exchange according to exemplary embodiments described herein is illustrated. The GUI shown may present various information associated with selling digital assets on a digital asset exchange, for example, balance information (including digital currency and real-world currency), account value information (including present, past, and/or predicted values), historical trends (such as asset pricing), open orders, past orders, and/or user history, to name a few. The GUI shown may include one or more input fields through which a user can input order parameters for a prospective sell order. Such order parameters can include a desired digital asset amount (e.g., a quantity of bitcoins) to sell, a total fiat amount to be sold (which may be a total digital asset value to be sold denominated in a fiat currency, such as USD), a digital asset price (e.g., a fiat currency amount corresponding to a single unit of digital assets), and/or an order type (e.g., market order, limit order). As shown, a user may designate a value of a digital asset to be sold based upon a market price determined by past and/or current sales of digital assets across a digital asset exchange.” (col. 38, lines 26-47)

wherein determining the bid price is by ranking the plurality of bid prices after applying the fee information, and wherein determining the offer price is by ranking the plurality of offer prices after applying the fee information; and

Ordering by price (therefore ranking) bid and sell orders…
“FIG. 33A shows a purchase order graphical user interface comprising an order book listing 7338. The order book listing 7338 may be a table comprising respective entries for each of a plurality of pending digital asset orders. In embodiments, the listing may comprise an entry for each order in the order book. In embodiments, the order book listing can comprise a truncated listing of orders in the exchange order book. Additional entries may be accessed by scrolling through the listing and/or selecting an option to display more entries. An entry order book listing 7338 may be arranged according to price, e.g., increasing order price or decreasing order price. A purchase or buy order book listing 7340 may comprise entries for each pending digital asset purchase order, and a sell order book listing 7344 may comprise entries for each pending digital asset sell order. The purchase orders may be grouped together in the purchase order book listing 7340, while the sell orders may be grouped together in the sell order book listing 7344. A graphical representation of a spread value 7342 may be displayed between the purchase and sell order book listings. The spread value graphical representation 7342 may comprise text indicating the spread value, which may be the price difference between the lowest sell order price and the highest purchase order price.” (col. 43, lines 42-67)

See Apply Fee below.

displaying, in a user interface, the final price information.

Displaying the parameters (order total) in a GUI (interface)…
“Order information based at least in part upon the order parameters may be calculated and displayed in the GUIs. For example, an order sub-total 7330 may be the value from the total cost field 7328. A fees value 7332 may indicate any fees associated with the transaction (e.g., fees charged by the exchange, government fees, to name a few). An order total 7334 may indicate the sum of the order sub-total 7330 and the fees 7332.” (col. 43, lines 27-34) 

Consolidated Order Book
Skala et al. teaches blended bitcoin.  They do not teach a price based on the consolidated order book.

XTRADE also in the business of cryptocurrency teaches:
 “XTRADE will be launching a new cryptocurrency trading platform in early 2018 to solve the painful problems currently faced by the worldwide crypto trading community. Currently, crypto trading exists over 60 fractured and decentralized liquidity pools. Those pools require users open multiple exchange accounts to get best prices, code to varying and undocumented API's to access exchanges, and lack professional order entry systems. The experience is decades behind the standard of the internet and finance and is defined by slow execution speed and antiquated, unsecure web based trading.” (pg. 1, para. 2)

Consolidated order books…
XTRADE Pro, a secure downloadable trading platform will be released following the launch of the FIX API.Pro will feature consolidated order books that will display prices across all exchanges in real time, 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Skala et al. the ability to use consolidate order books as taught by XTRADE since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by XTRADE who teaches the benefits of execution speed using a consolidated order book for multiple exchanges.  

Apply Fee
The combined references teach cryptocurrency.  They also teach ordering (ranking) by bid and ask price.  They also teach consolidated order book.  They do not teach applying a fee to a price.

Youn Jun Sic et al. also in the business of cryptocurrency teaches:
Different exchange transaction policies for virtual currencies such as bit coin (cryptocurrency)…
“The bit coin and the nominal currency can be exchanged through the bit coin exchange. However, for example, trading policies often differ from one exchange to another, resulting in uncomfortable transactions or unreasonable transactions by trading partners. As a result, there has been an inconvenience that, in order to make a reasonable transaction, it is necessary to confirm the transaction policy of each exchanges, which is changing every moment, or to proceed with the transaction just before the actual transaction step. In addition, the emergence of a new type of virtual currency called bit coin has caused the possibility of a new transaction type that has not existed before, but there are still limitations due to the lack of means to support it technically.” (pg. 2, para. 6)

Modify sell offer price based on exchange fee parameter using stored fee parameters for a plurality of virtual money exchanges…
“The third server 140 may modify at least one of the sell offer price and the sell offer price based on the exchange identification number included in the sale requests 200 and 210. [ To this end, the third server 140 may store transaction fee parameters for a plurality of virtual money exchanges. Also, the third server 140 may identify the exchange identification number included in the sale requests 200, 210, read the transaction fee parameter according to the identified exchange identification number, and determine at least one of the sell offer price and the offered offer amount Can be modified.” (pg. 6, para. 5)

Modify bid offer price based on fee…
“According to one embodiment, the third server 140 may modify the bid offer price included in the buy requests 300, 310 according to the following equation (3). Where p is the bid offer price, f is the transaction fee parameter, and p 'is the modified bid offer price. Conceptually, Equation 3 is calculated assuming that the commission is paid in the second currency.” (pg. 8, para. 2)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to apply fees to bid and ask prices as taught by Youn Jun Sic et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Youn Jun Sic et al. who teaches the need to conform to transaction policies of different exchanges and the benefits of applying fees to prices.

Regarding claim 2
The method of claim 1, wherein the cryptocurrency product pair comprises a cryptocurrency and a pricing currency.
{From Applicant’s specification on cryptocurrency product pair…
“All cryptocurrency products are represented by a pair of currencies. In each product pair, the first is a cryptocurrency that is the primary product being traded, and the second can be either a crypto or fiat currency, which is also referred to as the pricing currency.” (para. [0007])
}

Skala et al. teaches:
Digital asset quantity (cryptocurrency) and fiat (pricing) currency…
“In embodiments, the method may further comprise receiving, at the exchange computer system from the first user electronic device, first digital asset order information corresponding to a first prospective digital asset purchase order, the first digital asset order information comprising a first order quantity of the digital asset and a first order price parameter related to a first order price of the digital asset, the first order price denominated in the fiat currency.” (col. 2, lines 37-44) 

Regarding claim 3
The method of claim 1, wherein the user-selected exchange group comprises one or more exchanges in which a user is eligible to trade.

Skala et al. teaches:
One or more exchanges…
“In addition, a digital asset network, such as a Bitcoin network, may include one or more digital asset exchange 130, such as Bitcoin exchanges (e.g., BitFinex, BTC-e). Digital asset exchanges may enable or otherwise facilitate the transfer of digital assets, such as bitcoins, and/or conversions involving digital assets, such as between different digital assets and/or between a digital asset and non-digital assets, currencies, to name a few…” (col. 12, lines 25-32) 

Regarding claim 4
The method of claim 1, wherein the consolidated order book corresponds to a first time interval, wherein the consolidated order book comprises:
a plurality of bid prices for an order size of the cryptocurrency pair in the first time interval; and

Skala et al. teaches:
Bids (plurality of bids) with prices and volume (order size)…
“In embodiments, as discussed herein, exchange customers looking to buy digital assets may be matched to customers looking to sell digital assets, which matching may be performed by an exchange trading engine. Transaction volumes and prices may be based at least in part upon bids and asks that are received by the trading engine from the customers.” (col. 33, lines 19-24)
Digital asset quantity (cryptocurrency) and fiat (pricing) currency…
“In embodiments, the method may further comprise receiving, at the exchange computer system from the first user electronic device, first digital asset order information corresponding to a first prospective digital asset purchase order, the first digital asset order information comprising a first order quantity of the digital asset and a first order price parameter related to a first order price of the digital asset, the first order price denominated in the fiat currency.” (col. 2, lines 37-44)

a plurality of offer prices for the order size of the cryptocurrency pair in the first time interval.

Asks (plurality of offers) with prices and volume (order size)…
“In embodiments, as discussed herein, exchange customers looking to buy digital assets may be matched to customers looking to sell digital assets, which matching may be performed by an exchange trading engine. Transaction volumes and prices may be based at least in part upon bids and asks that are received by the trading engine from the customers.” (col. 33, lines 19-24) 

Example of period of time (time interval)…
“In embodiments, a digital asset ledger, such as the Bitcoin blockchain, can be used to achieve consensus and to solve double-spending problems where users before a transaction may be cleared, the transaction participants may need to wait for some period of time, e.g., a six-confirmation wait (typically one hour in the context of the Bitcoin network, 15 minutes in the context of the Litecoin network, to name a few), before feeling confident that the transaction is valid, e.g., not a double count…” (col. 10, lines 42-51) 

Predefined time period (time interval), where a purchase order is on a purchase order book, where the order (therefore the purchase order book) is valid for a predefined period)… 
“The graph 7346e shows the current sell order book graphical representation 7352e and the purchase order book graphical representation 7354e. The limit purchase order is represented on the graph by the limit purchase order graphical representation 7360e, which is overlaid on the purchase order book graphical representation 7354e. In embodiments, the purchase order book graphical representation 7354e may be a post-order representation showing the purchase order book including the prospective purchase order. The limit purchase order graphical representation 7360e indicates the digital asset order quantity at the limit price and lower prices. As can be seen, there is no overlap in prices between the prospective purchase order and the sell order book. Accordingly, no portion of the prospective purchase order will be satisfied by the current sell order book. As illustrated, the sell order book will remain unchanged as a result of this purchase order. The purchase order would remain on the books until the user cancels it, until it automatically expires (e.g., in accordance with a predefined order expiry period), and/or until the market moves such that one or more sell orders are placed that satisfy the limit purchase order.” (col. 46, lines 36-56) 

Regarding claim 5
The method of claim 4, wherein the consolidated order book is created by accessing order books from a first exchange or by on-demand polling from a second exchange, wherein the first exchange and the second exchange are part of the user-selected exchange group.

Skala et al. teaches:
Order book based on prices from other exchanges (therefore consolidated order book), where such prices would include fees from other exchanges…
“…Such price may be the market price based on the electronic order book of the digital asset exchange. In embodiments, such current digital asset price 1214 may be based upon one or more other exchanges and/or digital asset indices, which may provide a blended price (e.g., weighted by transaction volume at each price).” (col. 36, lines 51-56) 

Display (access) asset price based on order book of an electronic exchange, where the price may be based on one or more exchanges (therefore second exchange), where a blended price is provided (therefore create consolidated order book)…
“Turning to FIG. 12A, a screenshot of a GUI for use with a digital asset exchange according to exemplary embodiments described herein is illustrated. The GUI may comprise a dashboard, which may present an overview of user activity (e.g., for a particular user or user account), exchange-wide activity, and/or broader market activity (e.g., based upon one or more exchanges or based upon a digital asset index, to name a few). For example, a current digital asset price 1214 may be displayed. Such price may be the market price based on the electronic order book of the digital asset exchange. In embodiments, such current digital asset price 1214 may be based upon one or more other exchanges and/or digital asset indices, which may provide a blended price (e.g., weighted by transaction volume at each price).” (col. 36, lines 43-56) 

Regarding claim 6
The method of claim 4, wherein the fee information comprises trading fees.

Skala et al. teaches:
Fees charged by government (default fees)…
“Order information based at least in part upon the order parameters may be calculated and displayed in the GUIs. For example, an order sub-total 7330 may be the value from the total cost field 7328. A fees value 7332 may indicate any fees associated with the transaction (e.g., fees charged by the exchange, government fees, to name a few). An order total 7334 may indicate the sum of the order sub-total 7330 and the fees 7332.” (col. 43, lines 27-34) 

Regarding claim 9
The method of claim 7, wherein the final price is an average of the bid price and the offer price.
Skala et al. teaches:
Average market value of digital assets (therefore including bid and ask values) to be purchased (therefore final price)…
“As shown, a user may designate a value of a digital asset to be purchased based upon an averaged market value of digital assets traded across a digital asset exchange.” (col. 40, lines 28-31) 

Regarding claim 10
The method of claim 4, wherein the order size is a first order size and the final price information is a first final price information, the method further comprising determining a second final price information corresponding to a second order size for the first time interval.

Skala et al. teaches:
Asks (plurality of offers) with prices and volume (order size)…
“In embodiments, as discussed herein, exchange customers looking to buy digital assets may be matched to customers looking to sell digital assets, which Transaction volumes and prices may be based at least in part upon bids and asks that are received by the trading engine from the customers.” (col. 33, lines 19-24) 

Order is satisfied, where the order must be in the predefined time period (time interval), otherwise it would have been canceled, where the limit order is at a quantity (order size)…
“The graph 7346e shows the current sell order book graphical representation 7352e and the purchase order book graphical representation 7354e. The limit purchase order is represented on the graph by the limit purchase order graphical representation 7360e, which is overlaid on the purchase order book graphical representation 7354e. In embodiments, the purchase order book graphical representation 7354e may be a post-order representation showing the purchase order book including the prospective purchase order. The limit purchase order graphical representation 7360e indicates the digital asset order quantity at the limit price and lower prices. As can be seen, there is no overlap in prices between the prospective purchase order and the sell order book. Accordingly, no portion of the prospective purchase order will be satisfied by the current sell order book. As illustrated, the sell order book will remain unchanged as a result of this purchase order. The purchase order would remain on the books until the user cancels it, until it automatically expires (e.g., in accordance with a predefined order expiry period), and/or until the market moves such that one or more sell orders are placed that satisfy the limit purchase order.” (col. 46, lines 36-56)  

Regarding claim 12
The method of claim 1, wherein the cryptocurrency is bitcoin.

Skala et al. teaches:
Bitcoins…
“FIGS. 19A and 19B are flow charts of various exemplary processes for assigning digital assets (e.g., bitcoins) obtained by the exchange and distributing them among digital wallets in accordance with embodiments of the present invention.” (col. 69, lines 6-10)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693